 



Exhibit 10.9
EnPro Industries, Inc. Deferred Compensation Plan
(As Amended and Restated January 1, 2007)

 



--------------------------------------------------------------------------------



 



Enpro Industries, Inc. Deferred Compensation Plan
(As Amended and Restated Effective January 1, 2007)
Table of Contents

                  Page
 
        ARTICLE I DEFINITIONS   2
     1.1
  Account   2
     1.2
  Board   2
     1.3
  Change in Control   2
     1.4
  Code   4
     1.5
  Code Limitations   4
     1.6
  Committee   4
     1.7
  Company   4
     1.8
  Compensation   4
     1.9
  Covered Incentive Award   4
     1.10
  Deferral Account   4
     1.11
  Eligible Employee   4
     1.12
  Employee   4
     1.13
  Employer Contribution Eligible Employee   4
     1.14
  Employer Contribution   4
     1.15
  Employer Contribution Account   4
     1.16
  Exchange Act   4
     1.17
  Matching Contributions   5
     1.18
  Matching Contribution Account   5
     1.19
  Participant   5
     1.20
  Participating Employer   5
     1.21
  Plan   5
     1.22
  Plan Year   5
     1.23
  Potential Change in Control   5
     1.24
  Savings Plan   5
 
        ARTICLE II PLAN ADMINISTRATION   6

i 



--------------------------------------------------------------------------------



 



                  Page  
     2.1
  Committee   6
 
        ARTICLE III ELIGIBILITY AND PARTICIPATION   7
     3.1
  Eligibility   7
     3.2
  Deferral Elections   7
     3.3
  Employer Contributions   7
     3.4
  Account Adjustments   8
     3.5
  Account Payments   9
     3.6
  Withdrawals on Account of an Unforeseeable Emergency   12
 
        ARTICLE IV AMENDMENT AND TERMINATION   13
     4.1
  Amendment or Termination of Plan   13
 
        ARTICLE V CHANGE IN CONTROL   14
     5.1
  Set Aside   14
     5.2
  Vesting   14
 
        ARTICLE VI MISCELLANEOUS PROVISIONS   15
     6.1
  Nature of Plan and Rights   15
     6.2
  Termination of Employment   15
     6.3
  Spendthrift Provision   15
     6.4
  Employment Noncontractual   15
     6.5
  Adoption by Other Participating Employers   16
     6.6
  Applicable Law   16
     6.7
  Compliance with Code Section 409A   16

ii 



--------------------------------------------------------------------------------



 



EnPro Industries, Inc. Deferred Compensation Plan
Statement of Purpose
EnPro Industries, Inc. (the “Company”) maintains the EnPro Industries, Inc
Deferred Compensation Plan (the “Plan”) to provide an opportunity to defer
current compensation to enhance savings for certain highly compensated
employees. The Company established the Plan in order to provide designated
highly compensated employees with the opportunity, on a non-qualified, unfunded
basis, to defer compensation and receive employer contributions that are not
available under the EnPro Industries, Inc. Retirement Savings Plan (the “Savings
Plan”) due to the limitations imposed by the Internal Revenue Code.
The Company is hereby amending and restating the Plan effective as of January 1,
2007 to reflect certain design changes and to comply with the requirements of
Code Section 409A. It is the intent of the Company that amounts deferred under
the Plan by a Participant shall not be taxable to the Participant for income tax
purposes until the time they are actually received by the Participant. The
provisions of the Plan shall be construed and interpreted to give effect to this
intent.
NOW, THEREFORE, for the purposes aforesaid, the Company hereby restates the Plan
effective as of January 1, 2007 (the “Restatement Date”) as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
Unless the context clearly indicates otherwise, when used in the Plan:
1.1 Account means, collectively, the Deferral Account, the Matching Contribution
Account and the Employer Contribution Account.
1.2 Board means the Board of Directors of the Company.
1.3 Change in Control means any of the following events:
(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either (1) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (2) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that the following acquisitions shall not constitute a Change
in Control: (A) any acquisition directly from the Company (other than by
exercise of a conversion privilege), (B) any acquisition by the Company or any
of its subsidiaries, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its subsidiaries
or (D) any acquisition by any company with respect to which, following such
acquisition, more than 70% of, respectively, the then outstanding shares of
common stock of such company and the combined voting power of the then
outstanding voting securities of such company entitled to vote generally in the
election of directors is then beneficially owned, directly or indirectly, by all
or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such acquisition in substantially
the same proportions as their ownership, solely in their capacity as
shareholders of the Company, immediately prior to such acquisition, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be; or
(b) individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest; or

2



--------------------------------------------------------------------------------



 



(c) consummation of a reorganization, merger or consolidation, in each case,
with respect to which all or substantially all of the individuals and entities
who were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
reorganization, merger or consolidation, do not, following such reorganization,
merger or consolidation, beneficially own, directly or indirectly, solely in
their capacity as shareholders of the Company, more than 70% of, respectively,
the then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the company resulting from such
reorganization, merger or consolidation in substantially the same proportions as
their ownership, immediately prior to such reorganization, merger or
consolidation of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be; or
(d) consummation of (1) a complete liquidation or dissolution of the Company or
(2) a sale or other disposition of all or substantially all of the assets of the
Company, other than to a company, with respect to which following such sale or
other disposition, more than 70% of, respectively, the then outstanding shares
of common stock of such company and the combined voting power of the then
outstanding voting securities of such company entitled to vote generally in the
election of directors is then beneficially owned, directly or indirectly, by all
or substantially all of the individuals and entities, solely in their capacity
as shareholders of the Company, who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such sale or other disposition in substantially the same
proportion as their ownership, immediately prior to such sale or other
disposition, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be.

3



--------------------------------------------------------------------------------



 



1.4 Code means the Internal Revenue Code of 1986, as amended. References to the
Code shall include the valid and binding governmental regulations, court
decisions and other regulatory and judicial authority issued or rendered
thereunder.
1.5 Code Limitations means any one or more of the limitations and restrictions
that Sections 401(a)(17), 401(k)(3), 401(m), 402(g) and 415(c) of the Code place
on the pre-tax employee contributions and matching employer contributions of a
participant in the Savings Plan. In addition, Code Limitations also means and
refers to any limits placed on the contribution rate of a participant in the
Savings Plan, including any such limits placed on highly compensated employees
established by the administrative committee under the Savings Plan.
1.6 Committee means the Compensation and Human Resources Committee of the Board.
1.7 Company means EnPro Industries, Inc. and includes any successor thereto.
1.8 Compensation means compensation as defined under the Savings Plan without
regard to the Annual Dollar Limit (as defined in the Savings Plan).
1.9 Covered Incentive Award means, with respect to a Participant, any incentive
award payable to such Participant pursuant to any incentive compensation plan of
the Company or any Participating Employer approved for purposes of the Plan by
the Committee from time to time. Covered Incentive Awards may be payable
annually, quarterly, or on such other basis as provided by the applicable
incentive plan.
1.10 Deferral Account means the account established and maintained on the books
of a Participating Employer to record a Participant’s interest under the Plan
attributable to amounts credited to the Participant pursuant to Section 3.2.
1.11 Eligible Employee means an Employee designated as an Eligible Employee in
accordance with Section 3.1. Eligible Employees are eligible to defer
Compensation and Covered Incentive Awards in accordance with Section 3.2.
1.12 Employee means an individual employed by a Participating Employer.
1.13 Employer Contribution Eligible Employee means an Eligible Employee eligible
to receive an Employer 2% Contribution under Section 3.03A of the Savings Plan.
Employer Contribution Eligible Employees are eligible to receive allocations of
employer 2% contributions in accordance with Section 3.3(b).
1.14 Employer Contribution means the contributions described in Section 3.3(c).
1.15 Employer Contribution Account means the account established and maintained
on the books of a Participating Employer to record a Participant’s interest
under the Plan attributable to amounts credited to the Participant pursuant to
Section 3.3(b).
1.16 Exchange Act means the Securities Exchange Act of 1934.

4



--------------------------------------------------------------------------------



 



1.17 Matching Contributions means the contributions described in Section 3.3(a).
1.18 Matching Contribution Account means the account established and maintained
on the books of a Participating Employer to record a Participant’s interest
under the Plan attributable to amounts credited to the Participant pursuant to
Section 3.3(a).
1.19 Participant means any Eligible Employee who makes an election to
participate in accordance with Section 3.2. Participant shall also include any
former Eligible Employee who continues to have an Account maintained under the
Plan.
1.20 Participating Employer means (i) the Company, (ii) each other participating
employer under the Savings Plan
1.21 Plan means the EnPro Industries, Inc. Deferred Compensation Plan, as the
same may be amended from time to time.
1.22 Plan Year means the twelve-month period commencing January 1 and ending the
following December 31.
1.23 Potential Change in Control means any of the following events:
(a) the Company entering into an agreement, the consummation of which would
result in the occurrence of a Change in Control;
(b) the Company or any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) publicly announcing an
intention to take actions, which if consummated, would constitute a Change in
Control; or
(c) the Board in its sole and exclusive discretion determining, based on facts
and circumstances, that there is a possible Change in Control.
1.24 Savings Plan means the EnPro Industries, Inc. Retirement Savings Plan for
Salaried Employees, as the same may be amended from time to time.

5



--------------------------------------------------------------------------------



 



ARTICLE II
PLAN ADMINISTRATION
2.1 Committee
The Plan shall be administered by the Committee. The Committee shall be
empowered to interpret the provisions of the Plan and to perform and exercise
all of the duties and powers granted to it under the terms of the Plan by action
of a majority of its members in office from time to time. The Committee may
adopt such rules and regulations for the administration of the Plan as are
consistent with the terms hereof and shall keep adequate records of its
proceedings and acts. All interpretations and decisions made (both as to law and
fact) and other action taken by the Committee with respect to the Plan shall be
conclusive and binding upon all parties having or claiming to have an interest
under the Plan. Not in limitation of the foregoing, the Committee shall have the
discretion to decide any factual or interpretative issues that may arise in
connection with its administration of the Plan (including without limitation any
determination as to claims for benefits hereunder), and the Committee’s exercise
of such discretion shall be conclusive and binding on all affected parties as
long as it is not arbitrary or capricious. The Committee may delegate any of its
duties and powers hereunder to the extent permitted by applicable law.

6



--------------------------------------------------------------------------------



 



ARTICLE III
ELIGIBILITY AND PARTICIPATION
3.1 Eligibility
The Committee shall designate which Employees of the Company or any other
Participating Employer shall be Eligible Employees for a given Plan Year. An
Employee designated as an Eligible Employee with respect to one Plan Year need
not be designated as an Eligible Employee for any subsequent Plan Year. The Plan
is intended to limit eligibility to a “select group of management or highly
compensated employees” within the meaning of the Employee Retirement Income
Security Act of 1974, as amended.
3.2 Deferral Elections
(a) Time and Form of Elections: Elections to defer an Eligible Employee’s
Compensation or Covered Incentive Awards for a Plan Year must be made on such
form and pursuant to such procedures as the Committee may establish from time to
time and shall be irrevocable for the Plan Year. The election must be made prior
to the start of the applicable Plan Year; provided, however, that an individual
who first becomes an Eligible Employee after the start of a Plan Year may make
such deferral election within 30 days after first becoming an Eligible Employee
solely with regard to Compensation for services performed after such deferral
election. An election to defer for a Plan Year shall continue in effect for each
subsequent Plan Year unless revoked or modified by the Participant in accordance
with procedures established by the Committee; provided, however, that with
respect to any Compensation for any subsequent Plan Year, the election to defer
becomes irrevocable no later than December 31 of the Plan Year preceding the
Plan Year in which the Compensation is earned.
(b) Deferral Elections: An Eligible Employee may elect to defer, up to 25% of
the Eligible Employee’s Compensation other than Covered Incentive Awards for a
Plan Year and up to 50% of the Eligible Employee’s Covered Incentive Awards for
the Plan Year.
(c) Deferral Accounts: A Participating Employer shall establish and maintain on
its books a Deferral Account for each Eligible Employee employed by such
Participating Employer who elects to defer the receipt of any amount pursuant to
this Section. Such Deferral Account shall be designated by the name of the
Eligible Employee for whom it is established. The amount to be deferred under
this Section for a given period shall be credited to such Deferral Account as of
the date such amount would have otherwise been paid to the Participant but for
the Participant’s deferral election.
3.3 Employer Contributions
(a) Matching Contributions: The Participating Employer shall make a matching
contribution on behalf of each Participant equal to 100% of the first 6%

7



--------------------------------------------------------------------------------



 



of Compensation the Participant defers into the Participant’s Deferral Account.
Notwithstanding the preceding sentence, a Participant shall not be eligible for
Matching Contributions under this Subsection unless the Participant is receiving
all matching contributions available to the Participant under the Savings Plan.
(b) Matching Contribution Account: A Participating Employer shall establish and
maintain on its books a Matching Contribution Account for each Participant. Such
Matching Contribution Account shall be designated by the name of the Participant
for whom it is established.
(c) Employer Contributions: For each period that an Employer Contribution
Eligible Employee has Compensation in excess of the annual limitation under Code
Section 401(a)(17), the Participating Employer shall make a contribution to the
Employer Contribution Eligible Employee’s Employer Contribution Account equal to
100% of the first 2% of the Employer Contribution Eligible Employee’s
Compensation described in the preceding sentence.
(d) Employer Contribution Account: A Participating Employer shall establish and
maintain on its books an Employer Contribution Account for each Employer
Contribution Eligible Employee. Such Employer Contribution Account shall be
designated by the name of the Employer Contribution Eligible Employee for whom
it is established.
3.4 Account Adjustments
(a) Account Adjustments for Deemed Investments: The Committee shall from time to
time designate one or more investment vehicle(s) in which the Accounts of
Participants shall be deemed to be invested. The investment vehicle(s) may be
designated by reference to the investments available under the Savings Plan.
Each Participant shall designate the investment vehicle(s) in which his Account
shall be deemed to be invested according to the procedures developed by the
Committee, except as otherwise required by the terms of the Plan. No
Participating Employer shall be under an obligation to acquire or invest in any
of the deemed investment vehicle(s) under this Subsection, and any acquisition
of or investment in a deemed investment vehicle by a Participating Employer
shall be made in the name of such Participating Employer and shall remain the
sole property of such Participating Employer.
(b) Default Investments: The Committee shall also establish from time to time a
default Fund into which a Participant’s Account shall be deemed to be invested
if the Participant fails to provide investment instructions pursuant to this
Section 3.4.
(c) Periodic Account Adjustments: Each Account shall be adjusted from time to
time at such intervals as determined by the Committee. The amount of the
adjustment shall equal the amount that the Participant’s Account would have
earned (or lost) for the period since the last adjustment had the Account
actually

8



--------------------------------------------------------------------------------



 



been invested in the deemed investment vehicle(s) designated by the Participant
for such period pursuant to this Section.
3.5 Account Payments
(a) Payment Options: Upon first becoming a Participant, each Participant shall
have the opportunity to make an election as to the time and method of payment of
the Participant’s Account in accordance with, and subject to, the terms and
provisions of this Section. A Participant shall select from among the following
forms of payment:

  (i)   Lump Sum Payment Following Termination of Employment. The Participant’s
Account shall be payable following the Participant’s termination of employment
with the Participating Employers in a single cash payment.     (ii)   Lump Sum
Payment In Specified Year. The Participant’s Account shall be payable in the
calendar year elected by the Participant, not to exceed the calendar year in
which the Participant attains age 65, in a single cash payment.     (iii)  
Annual Installments Following Termination of Employment. The Participant’s
Account shall be payable following the Participant’s termination of employment
with the Participating Employers in annual installment payments over a period of
five or ten years, as selected by the Participant.     (iv)   Annual
Installments Commencing In Specified Year. The Participant’s Account shall be
payable commencing in the calendar year elected by the Participant, not to
exceed the calendar year in which the Participant attains age 65, in annual
installment payments over a period of five or ten years, as selected by the
Participant.

Any election made under this Subsection shall be made on such form, at such time
and pursuant to such procedures as determined by the Committee in its sole
discretion from time to time. For a Participant who does not yet have an
election in effect under this Subsection or for a Participant who fails to elect
a payment option under this Subsection, the method of payment shall be a lump
sum payment following termination of employment under Paragraph (a)(i) of this
Section.
(b) Special 2007 Payment Election: Each Participant who is in the active service
of a Participating Employer as of a date specified by the Committee prior to
December 31, 2007 shall be given the opportunity during an election window
specified by the Committee and ending no later than December 31, 2007 to make a
payment election applicable to the Participant’s Account. The Participant may
elect among the following payment options:

9



--------------------------------------------------------------------------------



 



  (i)   a single payment of his entire Account payable in the first half of
2008, regardless of whether the Participant has terminated employment;     (ii)
  a payment of a portion of his Account payable in the first half of 2008, with
the remaining portion of their Account payable in accordance with one of the
payment options described in Subsection (a) of this Section. In the event a
Participant elects the combination payment method, the Participant must further
elect the percentage of the balance of the Account to be paid as a single cash
payment in 2008 and such percentage may not be less than 25%. Such elections
shall become effective immediately and shall remain in effect unless and until
changed as provided herein; or     (iii)   any one of the payment options
described in Subsection (a) of this Section.

Such election shall be immediately effective; provided, however, that a
Participant may not make a new payment election with respect to payments the
Participant is otherwise scheduled to receive during 2007. The Account of any
Participant described in this Subsection who fails to make a payment election on
or before December 31, 2007 under this Subsection shall be paid in a lump sum
payment following termination of employment under Subsection (a)(i) of this
Section. Any subsequent change to such payment election must comply with the
requirements of Subsection (e) of this Section. Payments pursuant to such
election shall otherwise be subject to the requirements of this Section.
(c) Single Cash Payments: If a Participant’s Account is to be paid to the
Participant following termination of employment with the Participating Employers
in a single cash payment in accordance with Subsection (a) or (b) of this
Section, the Account shall be paid in a single cash payment as soon as
administratively practicable (but in no event later than 75 days) following the
date of such termination of employment.
(d) Annual Installments: If a Participant’s Account is to be paid to the
Participant following termination of employment with the Participating Employers
in either five or ten annual installments in accordance with Subsection (a) or
(b) of this Section, the first installment shall be payable as soon as
administratively practicable (but in not events later than 75 days) following
the date of such termination of employment and each subsequent installment shall
be payable on the anniversary of the first installment. The amount payable for
each installment shall equal the applicable portion of the Account payable in
installments as of the payment date divided by the number of remaining
installments (including the installment then payable). During the installment
payment period, the Account shall continue to be adjusted in accordance with the
provisions of Section 3.4.
(e) Subsequent Changes to Payment Elections: A Participant may change the form
of payment elected under Subsections (a) or (b) of this Section only if (i) such
election is made at least 12 months prior to the date payment would have

10



--------------------------------------------------------------------------------



 



otherwise commenced and (ii) the effect of such election is to defer
commencement of such payment by at least five years. For purpose of this
Subsection (e) of this Section, a series of installment payments over five or
ten years is treated as a single payment to be made in the year that the first
installment would otherwise be paid.
(f) Vesting of Matching Accounts and Employer Contribution Accounts:

  (i)   Notwithstanding any provision of the Plan to the contrary, if a
Participant is not fully (100%) vested in the amount credited to the
Participant’s matching employer contribution account under the Savings Plan at
the time of the Participant’s termination of employment with the Participating
Employers, then the amount credited to the Participant’s Matching Contribution
Account shall be reduced at the time of such termination of employment to an
amount equal to the product of (i) the amount then credited to the Participant’s
Matching Contribution Account multiplied by (ii) the vested percentage
applicable to the Participant’s matching employer contribution account under the
Savings Plan as of the date of such termination of employment. The amount by
which the Participant’s Matching Contribution Account is reduced by application
of the preceding sentence shall be forfeited at the time the Participant
terminates employment.

  (ii)   Notwithstanding any provision of the Plan to the contrary, if a
Participant is not fully (100%) vested in the amount credited to the
Participant’s employer 2% contribution account under the Savings Plan at the
time of the Participant’s termination of employment with the Participating
Employers, then the amount credited to the Participant’s Employer Contribution
Account shall be reduced at the time of such termination of employment to an
amount equal to the product of (i) the amount then credited to said Employer
Contribution Account multiplied by (ii) the vested percentage applicable to the
Participant’s employer 2% contribution account under the Savings Plan as of the
date of such termination of employment. The amount by which the Participant’s
Employer Contribution Account is reduced by application of the preceding
sentence shall be forfeited at the time the Participant terminates employment.

(g) Special Provisions for “Specified Employees”: Notwithstanding any provision
herein to the contrary, to the extent applicable, in no event shall any payment
hereunder payable on account of a termination of employment be made to a
“specified employee” within the meaning of Code Section 409A and the Company’s
administrative policies, if any, earlier than six months after the date of the
Participant’s termination of employment with the Participating Employers, except
in connection with the Participant’s death.
(h) Other Payment Provisions: Any deferral or payment hereunder shall be subject
to applicable payroll and withholding taxes. If a Participant dies prior to

11



--------------------------------------------------------------------------------



 



having received the entire balance of the Participant’s Account, the remaining
vested balance in the Account shall be payable to the Participant’s
beneficiary(ies) determined under the Savings Plan as and when such amounts
would have otherwise been payable to the Participant. In the event any amount
becomes payable under the provisions of the Plan to a Participant, beneficiary
or other person who is a minor or an incompetent, whether or not declared
incompetent by a court, such amount may be paid directly to the minor or
incompetent person or to such person’s fiduciary (or attorney-in-fact in the
case of an incompetent) as the Committee, in its sole discretion, may decide,
and the Committee shall not be liable to any person for any such decision or any
payment pursuant thereto.
3.6 Withdrawals on Account of an Unforeseeable Emergency
A Participant who is in active service of a Participating Employer may, in the
Committee’s sole discretion, receive a refund of all or any part of the amounts
previously credited to the Participant’s Accounts (to the extent vested) in the
case of an “unforeseeable emergency.” A Participant requesting a payment
pursuant to this Section shall have the burden of proof of establishing, to the
Committee’s satisfaction, the existence of such “unforeseeable emergency,” and
the amount of the payment needed to satisfy the same. In that regard, the
Participant shall provide the Committee with such financial data and information
as the Committee may request. If the Committee determines that a payment should
be made to a Participant under this Section such payment shall be made within a
reasonable time after the Committee’s determination of the existence of such
“unforeseeable emergency” and the amount of payment so needed. The Committee may
in its discretion establish the order in which amounts shall be withdrawn under
this Section from a Participant’s Accounts. As used herein, the term
“unforeseeable emergency” means a severe financial hardship to a Participant
resulting from a sudden and unexpected illness or accident of the Participant or
of a dependent of the Participant (as defined in Code Section 152, without
regard to Sections 152(b)(1), (b)(2), and (d)(1)(B)), or loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The circumstances that shall constitute an “unforeseeable
emergency” shall depend upon the facts of each case, but, in any case, payment
may not be made to the extent that such hardship is or may be relieved
(i) through reimbursement or compensation by insurance or otherwise, or (ii) by
liquidation of the Participant’s assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship. Examples of what are
not considered to be “unforeseeable emergencies” include, without limitation,
the need to send a Participant’s child to college or the purchase of a home.
Withdrawals of amounts because of an “unforeseeable emergency” shall not exceed
an amount reasonably needed to satisfy the emergency need.

12



--------------------------------------------------------------------------------



 



ARTICLE IV
AMENDMENT AND TERMINATION
4.1 Amendment or Termination of Plan
(a) Amendment: The Company may amend or terminate the Plan at any time so that
no further benefits shall accrue under the Plan or may, from time to time, amend
the Plan, without the consent of Participants or Beneficiaries; provided,
however, that no such amendment or termination shall reduce the actual amount of
the accrued benefit of a Participant under the Plan on the date of such
amendment or termination.
(b) Termination: Notwithstanding Section 4.1(a) above, the Company may terminate
the Plan and accelerate the distribution all benefits accrued hereunder only if:
(i) all nonqualified plans that are account balance plans maintained by the
Controlled Group are terminated within 30 days preceding or 12 months following
a “change in control”, as defined under Code Section 409A, and all payments are
made within 12 months of the termination of the Plan; (ii) the termination of
the Plan is within 12 months of a corporate dissolution taxed under Code
Section 331, or with the approval of a bankruptcy court pursuant to 11 U.S.C.
Section 503(b)(1)(A); or (iii) all nonqualified plans that are account balance
plans maintained by all Controlled Group Members are terminated, no payments are
made within 12 months of the termination of the Plan (other than those that
would have been paid absent the termination), all payments are made within
24 months of the termination of the Plan, and no Controlled Group Member adopts
another nonqualified deferred compensation plan that is a account balance plan
for a period of three years following the date of the termination of the Plan.
Notwithstanding the foregoing, such termination and distribution of benefits may
only occur to the extent permitted by Code Section 409A.

13



--------------------------------------------------------------------------------



 



ARTICLE V
CHANGE IN CONTROL
5.1 Set Aside
Upon or following the occurrence of a Potential Change in Control, if so
directed by the Board in its sole and exclusive discretion, the Company shall
set aside in a grantor trust, either existing or to be established, such amount
as may be determined by the Board not to exceed the projected benefit
obligations under the Plan as of the anticipated date of the possible Change in
Control, less any amounts previously set aside in a grantor trust to provide
benefits under the Plan.
If a Change in Control does not occur within a reasonable time from the date
such funds are set aside, the funds, adjusted for any gains or losses, shall
revert to the Company.
5.2 Vesting
Upon the occurrence of a Change in Control, each Participant shall become fully
vested in his entire Account under the Plan as of the date of the Change in
Control. Such vested Account shall be paid at the time and in the manner
provided in Section 3.5.

14



--------------------------------------------------------------------------------



 



ARTICLE VI
MISCELLANEOUS PROVISIONS
6.1 Nature of Plan and Rights
The Plan is unfunded and intended to constitute an incentive and deferred
compensation plan for a select group of officers and key management employees of
the Participating Employers. If necessary to preserve the above intended plan
status, the Committee, in its sole discretion, reserves the right to limit or
reduce the number of actual participants and otherwise to take any remedial or
curative action that the Committee deems necessary or advisable. The Accounts
established and maintained under the Plan by a Participating Employer are for
accounting purposes only and shall not be deemed or construed to create a trust
fund of any kind or to grant a property interest of any kind to any Participant,
designated beneficiary or estate. The amounts credited by a Participating
Employer to such Accounts are and for all purposes shall continue to be a part
of the general assets of such Participating Employer, and to the extent that a
Participant, beneficiary or estate acquires a right to receive payments from
such Participating Employer pursuant to the Plan, such right shall be no greater
than the right of any unsecured general creditor of such Participating Employer.
6.2 Termination of Employment
For the purposes of the Plan, termination of employment means any termination of
employment with either the Company or any successor to the Company that acquires
all or substantially all of the business and/or assets of the Company (whether
direct or indirect, by purchase, merger, consolidation or otherwise). For
purposes of this Agreement, whether a “termination of employment” has occurred
shall be determined consistent with the requirements of Code Section 409A and
the Company’s administrative policies, if any.
6.3 Spendthrift Provision
No Account balance or other right or interest under the Plan of a Participant,
beneficiary or estate may be assigned, transferred or alienated, in whole or in
part, either directly or by operation of law, and no such balance, right or
interest shall be liable for or subject to any debt, obligation or liability of
the Employee, designated beneficiary or estate.
6.4 Employment Noncontractual
The establishment of the Plan shall not enlarge or otherwise affect the terms of
any Employee’s employment with his Participating Employer, and such
Participating Employer may terminate the employment of the Employee as freely
and with the same effect as if the Plan had not been established.

15



--------------------------------------------------------------------------------



 



6.5 Adoption by Other Participating Employers
The Plan may be adopted by any Participating Employer participating under the
Savings Plan, such adoption to be effective as of the date specified by such
Participating Employer at the time of adoption.
6.6 Applicable Law
The Plan shall be governed and construed in accordance with the laws of the
State of North Carolina, except to the extent such laws are preempted by the
laws of the United States of America.
6.7 Compliance with Code Section 409A
The Plan is intended to comply with Code Section 409A. Notwithstanding any
provision of the Plan to the contrary, the Plan shall be interpreted, operated
and administered consistent with its intent.
[Signature on next page]

16



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this instrument has been executed by the Company
on October 30, 2007.

            ENPRO INDUSTRIES, INC.
      By:   /s/ Richard L. Magee         Name:   Richard L. Magee       
Title:   Senior Vice President     

17